DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  U.S. Patent No. 5,356,017 and U.S. Patent No. 5,642,824 were not listed in the information disclosure statement. Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
42A in Fig. 9, 10, 11, 12, and 13
130A and 132A in Fig. 14
123B, 124B, and 130 B in Fig. 15
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive. The title of the invention should not include words like “improved,” “improvement of,” and “improvement in” (see MPEP 606). A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Closure for a Container with Flexible Retention Features. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “about” in claims 3, 4, 6-8, 10 and 12 is a relative term which renders the claims indefinite. Additionally, the term “substantially” in claims 7 and 11 is a relative term which renders the claims indefinite. The terms “about” and “substantially” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In claims 3, 4, 6-8, 10 and 12, whether the stated configuration measurement needs to be between the two proposed values in the claim is indefinite. In claim 7, the degree to which the distal end surface needs to be flat is indefinite. In claim 11, the degree to which the thickness needs to be uniform is indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hayes (U.S. Patent 4657153). 
Regarding claim 1, Hayes discloses a closure (Fig. 1 closure 1) for a container (Fig. 1 container 7), said container (Fig. 1 container 7) having an opening (Fig. A, see below) to the interior of the container (Fig. 3 inside of container 7) wherein contents may be stored and an outwardly projecting flange (Fig. 3 container bead 11), said closure (Fig. 1 closure 1) comprising: 
(A) a base (Fig. 2 lower part of closure at lead line 3) for being installed on the container (Fig. 1 container 7) at the container opening (Fig. A, see below), and base (Fig. 2 lower part of closure at lead line 3) having an access passage (Fig. A, see below) through said base (Fig. 2 lower part of closure at lead line 3) for permitting access to the container interior (Fig. 3 inside of container 7) and
(B) a closing element (Fig. 1 closure 1) operable on said base (Fig. 2 lower part of closure at lead line 3) between a closed position (Fig. 1) for occluding said access passage (Fig. A, see below) and an open position (Fig. 2) for permitting communication with said access passage (Fig. A, see below), and 
wherein said base (Fig. 2 lower part of closure at lead line 3) has a skirt (Fig. 1 band 3) for attaching said closure (Fig. 1 closure 1) to the container (Fig. 1 container 7), and skirt (Fig. 1 band 3) having (i) an exterior surface (Fig. B, see below), (ii) an interior surface (Fig. B, see below), (iii) a lower end portion (Fig. A, see below) for being located laterally outwardly of the container flange (Fig. 3 bead 11) when said base (Fig. 2 lower part of closure at lead line 3) is installed at the container opening (Fig. A, see below), and (iv) an annular, flexible retention member (Fig. 3 tabs 10) extending laterally inwardly from said skirt lower end portion (Fig. A, see below) so as to define a connection (Fig. 4 hinge 12) therebetween (Col. 2 lines 21-27, sealing position where band 3 is positioned outwardly of bead 11 and tabs 10 projecting inwardly), said flexible retention member (Fig. 3 tabs 10) having
(a) an initial, undeflected configuration (Fig. 4), 
(b) a deflected configuration (Fig. 5) rotated away from said initial, undeflected configuration (Fig. 4) about said connection (Fig. 4 hinge 12), and 
(c) an arcuate distal side surface (Fig. B, see below) that faces toward said interior surface (Fig. B, see below) of said skirt (Fig. 1 band 3) when said flexible retention member (Fig. 3 tabs 10) is in said deflected configuration (Fig. 5), and that is closer to said interior surface (Fig. B, see below) when said flexible retention member (Fig. 3 tabs 10) is in said deflected configuration (Fig. 5) than when said flexible retention member (Fig. 3 tabs 10) is in said initial, undeflected configuration (Fig. 4). 

    PNG
    media_image1.png
    520
    470
    media_image1.png
    Greyscale

Figure A: Examiner-Annotated Fig. 2 of Hayes

    PNG
    media_image2.png
    788
    738
    media_image2.png
    Greyscale

Figure B: Examiner-Annotated Fig. 4 and 5 of Hayes
Regarding claim 2, Hayes discloses a closure (Fig. 1 closure 1) for a container (Fig. 1 container 7), said container (Fig. 1 container 7) having an opening (Fig. A, see above) to the interior of the container (Fig. 3 inside of container 7) wherein contents may be stored and an outwardly projecting flange (Fig. 3 container bead 11), said closure (Fig. 1 closure 1) comprising: 
(A) a base (Fig. 2 lower part of closure at lead line 3) for being installed on the container (Fig. 1 container 7) at the container opening (Fig. A, see above), and base (Fig. 2 lower part of closure at lead line 3) having an access passage (Fig. A, see above) through said base (Fig. 2 lower part of closure at lead line 3) for permitting access to the container interior (Fig. 3 inside of container 7) and
(B) a closing element (Fig. 1 closure 1) operable on said base (Fig. 2 lower part of closure at lead line 3) between a closed position (Fig. 1) for occluding said access passage (Fig. A, see above) and an open position (Fig. 2) for permitting communication with said access passage (Fig. A, see above), and 
wherein said base (Fig. 2 lower part of closure at lead line 3) has a skirt (Fig. 1 band 3) for attaching said closure (Fig. 1 closure 1) to the container (Fig. 1 container 7), and skirt (Fig. 1 band 3) having (i) an exterior surface (Fig. B, see above), (ii) an interior surface (Fig. B, see above), (iii) a lower end portion (Fig. A, see above) for being located laterally outwardly of the container flange (Fig. 3 bead 11) when said base (Fig. 2 lower part of closure at lead line 3) is installed at the container opening (Fig. A, see above), said lower end portion (Fig. A, see above) defining an annular, lower end surface (Fig. B, see above), and (iv) an annular, flexible retention member (Fig. 3 tabs 10) extending laterally inwardly from said lower end portion (Fig. A, see above) so as to define a connection (Fig. 4 hinge 12) therebetween, said flexible retention member (Fig. 3 tabs 10) having 
(a) an initial, undeflected configuration (Fig. 4),
(b) a deflected configuration (Fig. 5) rotated away from said initial, undeflected configuration (Fig. 4) about said connection (Fig. 4 hinge 12), and 
(c) a proximal end surface (Fig. B, see above) located at said connection (Fig. 4 hinge 12), said proximal end surface (Fig. B, see above) and said lower end surface (Fig. B, see above) together defining a shoulder (Fig. B, see above) when said flexible retention member (Fig. 3 tabs 10) is in said undeflected configuration (Fig. 4).
Regarding claim 5, Hayes further discloses the closure in accordance with claim 2 (see above) in which said proximal end surface (Fig. B, see above) of said flexible retention member (Fig. 3 tabs 10) is normal to said lower end surface (Fig. B, see above) when viewed in a vertical cross-sectional plane taken through a central axis of said closure (In an intermediate deflected configuration between configurations shown in vertical cross-sectional plane views Fig. 4 and 5, the proximal end surface is normal to the lower end surface).
Regarding claim 14, Hayes further discloses the closure in accordance with claim 1 (see above) in which said lower end portion (Fig. A, see above) defines an annular, lower end surface (Fig. B, see above), and said flexible retention member (Fig. 3 tabs 10) includes a proximal end surface (Fig. B, see above) located at said connection (Fig. 4 hinge 12) between said flexible retention member (Fig. 3 tabs 10) and said skirt lower end portion (Fig. A, see above), said proximal end surface (Fig. B, see above) and said lower end surface (Fig. B, see above) together defining a shoulder (Fig. B, see above) when said flexible retention member (Fig. 3 tabs 10) is in said undeflected configuration (Fig. 4). 
Regarding claim 15, Hayes further discloses the closure in accordance with claim 2 (see above) in which said flexible retention member (Fig. 3 tabs 10) includes an arcuate distal end surface (Fig. B, see above) that faces toward said interior surface (Fig. B, see above) of said skirt (Fig. 1 band 3) when said flexible retention member (Fig. 3 tabs 10) is in said deflected configuration (Fig. 5), and that is closer to said interior surface (Fig. B, see above) when said flexible retention member (Fig. 3 tabs 10) is in said deflected configuration (Fig. 5) than when said flexible retention member (Fig. 3 tabs 10) is in said initial, undeflected configuration (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 7, 11-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grussen (U.S. Patent 4394918). 
Regarding claim 3, see the above §112 discussion above which is incorporated herein. Grussen discloses a closure (Fig. 4) for a container (Fig. 4 bottle 10), said container (Fig. 4 bottle 10) having an opening (Col. 3 line 40-44, Fig. 4 open end of neck 12) to the interior of the container (Fig. 4 interior of bottle 10) wherein contents may be stored and an outwardly projection flange (Fig. 4 neck 12 with collar 13), said closure (Fig. 4) comprising:
(A) a base (Fig. 4 lower half of cap 1 including ring 2) for being installed on the container at the container opening (Fig. 4 open end of neck 12), said base (Fig. 4 lower half of cap 1 including ring 2) having an access passage (Fig. 5 center of ring 2) through said base (Fig. 4 lower half of cap 1 including ring 2) for permitting access to the container interior (Fig. 4 interior of bottle 10) (bottle neck 12 passes through center of ring 2); and 
(B) a closing element (Fig. 4 end 9 of cap 1) operable on said base (Fig. 4 lower half of cap 1 including ring 2) between a closed position (Fig. 1) for occluding said access passage (Fig. 5 center of ring 2) and an open position (Fig. 4) for permitting communication with said access passage (Fig. 5 center of ring 2), and 
wherein said base (Fig. 4 lower half of cap 1 including ring 2) has a skirt (Fig. 4 ring 2) for attaching said closure (Fig. 4) to the container (Fig. 4 bottle 10), said skirt (Fig. 4 ring 2) having (i) an exterior surface (Fig. 5 outer surface of ring 2), (ii) an interior surface (Fig. 5 inner surface of ring 2), (iii) a lower end portion (Fig. 4 lower half of ring 2) for being located laterally outwardly of the container flange (Fig. 4 neck 12 with collar 13) when said base (Fig. 4 lower half of cap 1 including ring 2) is installed at the container opening (Fig. 4 open end of neck 12), and (iv) an annular, flexible retention member (Fig. 4 lock-lugs 7) extending laterally inwardly from said lower end portion (Fig. 4 lower half of ring 2) so as to define a connection therebetween (Col. 4 lines 32-37, lock-lugs hook beneath the collar 13), said flexible retention member (Fig. 4 lock-lugs 7) having 
(a) an initial, undeflected configuration (Fig. 1), 
(b) a deflected configuration (Fig. 4) rotated away from said initial, undeflected configuration (Fig. 1) about said connection (Col. 4 lines 32-37, lock-lugs hook beneath the collar 13), and said flexible retention member (Fig. 4 lock-lugs 7) being movable between said initial, undeflected configuration (Fig. 1) to said deflected configuration (Fig. 4) when subjected to an axial force (Col. 4 lines 42-64, end of cap 1 is pushed onto bottle 10 to bend lock-lugs 7, tabs 4 experience slight compressive and shearing forces). 
Grussen, as applied above, discloses all of the limitations of the claim except for the explicit disclosure that stated a “force of between about 100 Newtons and about 150 Newtons.” However, in paragraphs 0073 and 0084 of the specification, the applicant does not disclose any criticality to the claimed range of forces. Further, the claimed range is a result effective variable that a person of ordinary skill in the art would have motivated to optimize by performing routine experimentations. The claimed range would  affect the ease by which a user could install the closure and how secure the closure would be after installation. Too large of a force would make the installation difficult for the user, but too small of a force would result in an unsecure connection. Further, a person of ordinary skill in the art would understand that the force could be modified by changing the size and shape of the flexible retention member (Fig. 4 lock-lugs 7) as thicker members would require more force and thinner members would require less force. Similarly, the size and shape of the container flange (Fig. 4 neck 12 with collar 13) would affect the claimed range of force. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the the closure to have the claimed force range “of between about 100 Newtons and about 150 Newtons” before the effective filing date of the claimed invention, because it is merely a workable and/or optimal value that could be found through routine experimentation. (see MPEP 2144.05)
Regarding claim 7, see the above §112 discussion above which is incorporated herein. Grussen further discloses the closure in accordance with claim 3 (see above) in which said flexible retention member (Fig. 4 lock-lugs 7) includes a substantially flat distal end surface (Fig. C, see below) oriented an angle α2 relative to a horizontal plane defined by said access passage (Fig. C, see below) when said flexible retention member (Fig. 4 lock-lugs 7) is in said undeflected configuration (Fig. 1). 
Grussen, as applied above, discloses all of the limitations of the claims except for the explicit disclosure that said angle is “between about 25 and about 35 degrees.” However, in paragraph 0069 of the specification, the applicant does not disclose any criticality to the claimed range. Further, the claimed range is a result effective variable that a person of ordinary skill in the art would have motivated to optimize by performing routine experimentations. The claimed range would affect how easily the flexible retention member (Fig. 4 lock-lugs 7) would pass over the container’s screw threads and the container flange (Fig. 4 collar 13) as the members flexed to the deflected configuration (Fig. 4). Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to have modified the flat distal end surface to have the claimed angle range of “between about 25 and about 35 degrees” because it is merely a workable and/or optimal value that could be found through routine experimentation. (see MPEP 2144.05) 

    PNG
    media_image3.png
    490
    504
    media_image3.png
    Greyscale

Figure C Examiner-Annotated Fig. 1 of Grussen
Regarding claim 11, see the above §112 discussion above which is incorporated herein. Grussen further discloses the closure in accordance with claim 3 (see above) in which said flexible retention member has a substantially uniform thickness (Fig. 1 lock-lugs 7 have uniform thickness). 
Regarding claim 12, see the above §112 discussion above which is incorporated herein. Grussen further discloses the closure in accordance with claim 3 (see above) in which said flexible retention member (Fig. 1 lock-lugs 7) extends radially and axially inwardly from said skirt lower end portion (Fig. 4 lower half of ring 2) at an angle α1 relative to a vertical axis extending through said connection between said flexible retention member (Fig. 1 lock-lugs 7) and said skirt lower end portion (Fig. 4 lower half of ring 2) (Fig. C see above). 
Grussen, as applied above, discloses all of the limitations of the claims except for the explicit disclosure that said an angle is “between about 25 degrees and about 35 degrees.” However, in paragraph 0065 of the specification, the applicant does not disclose any criticality to the claimed range. Further, the claimed range is a result effective variable that a person of ordinary skill in the art would have motivated to optimize by performing routine experimentations. The claimed range would affect the amount of force applied by the flexible retention member (Fig. 4 lock-lugs 7) when being deflected from the container flange (Fig. 4 collar 13). Therefore, it would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to have modified the flat distal end surface to have the claimed angle range of “between about 25 degrees and about 35 degrees” because it is merely a workable and/or optimal value that could be found through routine experimentation. (see MPEP 2144.05) 
Regarding claim 13, Grussen further discloses the closure in accordance with claim 3 (see above) in which said flexible retention member (Fig. 1 lock-lugs 7) includes a flat, distal side surface (Fig. C, see above) when viewed in a vertical cross-sectional plane taken through a central axis of said closure, wherein said flat, distal end surface (Fig. C, see above) is configured to face said container (Fig. 4 bottle 10) when said flexible retention member (Fig. 1 lock-lugs 7) is in said deflected configuration (Fig. 4). 

    PNG
    media_image4.png
    354
    291
    media_image4.png
    Greyscale

Figure D: Examiner-Annotated Fig. 4 of Grussen
Regarding claim 17, Grussen further discloses the closure in accordance with claim 3 (see above) in combination with a container (Fig. 4 bottle 10) of a substance (Col. 1 lines 54-57, container containing carbonated beverages; carbonated beverages are a substance). 
Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes.
Regarding claim 4, see the above §112 discussion above which is incorporated herein. Hayes further discloses the closure in accordance with claim 2 (see above) in which (i) said flexible retention member (Fig. 3 tabs 10) extends a first distance (Fig. E, see below) from said lower end surface (Fig. E, see below) of said skirt (Fig. 1 band 3), and (ii) said proximal end surface (Fig. E, see below) of said flexible retention member (Fig. 3 tabs 10) extends a second distance (Fig. E, see below) away from said lower end surface (Fig. B, see above) of said skirt (Fig. 1 band 3), when said flexible retention member (Fig. 3 tabs 10) is in said undeflected configuration (Fig. 4), wherein said first distance is greater than said second distance. 
Hayes, as applied above, discloses all of the limitations of the claims except for the explicit disclosure that said first distance is between about 15 and about 20 times greater than said second distance. However, in paragraph 0067 of the specification, the applicant does not disclose any criticality to the claimed range or proportion. Further, the claimed proportion is a result effective variable that a person of ordinary skill in the art would have  been motivated to optimize by performing routine experimentations. The claimed proportion would affect the size and shape of the flexible retention member and the amount of material used. The greater the proportion between the first and second distance would increase the size and the amount of material used. Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified the first distance and second distance to have the claimed proportion, because it is merely a workable and/or optimal value that could be found through routine experimentation. (see MPEP 2144.05)

    PNG
    media_image5.png
    312
    396
    media_image5.png
    Greyscale

Figure E: Examiner-Annotated Fig. 4 of Hayes
Regarding claim 6, see the above §112 discussion above which is incorporated herein. Hayes further discloses the closure in accordance with claim 2 (see above) in which (i) said connection between said flexible retention member (Fig. 3 tabs 10) and said skirt lower end portion (Fig. E, see above) extends a third distance (Fig. E, see above) from said lower end surface (Fig. E, see above), and (ii) said proximal end surface (Fig. E, see above) of said flexible retention member (Fig. 3 tabs 10) extends a second distance (Fig. E, see above) away from said lower end surface (Fig. E, see above), when said flexible retention member (Fig. 3 tabs 10) is in said undeflected configuration (Fig. 4). 
Hayes, as applied above, discloses all of the limitations of the claims except for the explicit disclosure that said third distance is between about 2 and about 3 times greater than said second distance. However, in paragraph 0070 of the specification, the applicant does not disclose any criticality to the claimed range or proportion. Further, the claimed proportion is a result effective variable that a person of ordinary skill in the art would have motivated to optimize by performing routine experimentations. The claimed proportion would affect the size and shape of the flexible retention member and the amount of material used. The greater the proportion between the first and second distance would increase the size and the amount of material used. Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified the third and second distance to have the claimed proportion, because it is merely a workable and/or optimal value that could be found through routine experimentation. (see MPEP 2144.05)
Regarding claim 8, see the above §112 discussion above which is incorporated herein. Hayes further discloses the closure in accordance with claim 1 (see above) in which said flexible retention member (Fig. 3 tabs 10) is movable between said initial, undeflected configuration (Fig. 4) to said deflected configuration (Fig. 5) when subjected to a force (Col. 3 lines 14-21, forces employed in the hinge are sufficient to overcome irregularities and resistance). 
Hayes, as applied above, discloses all of the limitations of the claims except for the explicit disclosure that said force is between about 100 Newtons and about 150 Newtons. However, in paragraph 0073 and 0084 of the specification, the applicant does not disclose any criticality to the claimed range.  Further, the claimed range is a result effective variable that a person of ordinary skill in the art would have motivated to optimize by performing routine experimentations. The claimed range would affect the ease by which a user could install the closure and how secure the closure would be after installation. Too large of a force would make the installation difficult for the user, but too small of a force would result in an unsecure connection. Further, a person of ordinary skill in the art would understand that the force could be modified by changing the size and shape of the flexible retention member (Fig. 3 tabs 10) and its hinges (Fig. 3 hinge 12) as thicker members and hinges would require more force and thinner members would require less force. Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified the closure to have the claimed force range “of between about 100 Newtons and about 150 Newtons”, because it is merely a workable and/or optimal value that could be found through routine experimentation.  (see MPEP 2144.05) 
Claims 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grussen in view of Ingram et al. (U.S. Patent 5090788). 
Regarding claim 9, Grussen further discloses the closure in accordance with claim 3 (see above). Grussen fails to disclose in which said flexible retention member (Fig. 1 lock-lugs 7) has a maximum, first thickness at its distal end and a minimum, second thickness at said connection with said skirt lower end portion, wherein said flexible retention member (Fig. 1 lock-lugs 7) has a tapered configuration such that said first thickness is greater than said second thickness. 
However, Ingram et al. teaches a closure (Fig. 1 closure 32) for a container (Fig. 1 container 30) that has flexible retention member (Fig. 8a and 8b flange 40) connected to a skirt lower end portion (Fig. 8b tamper indicating band 35).  Ingram et al. further teaches which said flexible retention member (Fig. 8a and 8b flange 40) has a maximum, first thickness (Fig. F, see below) at its distal end (Fig. F, see below) and a minimum, second thickness (Fig. F, see below) at said connection with said skirt lower end portion, wherein said flexible retention member (Fig. 8a and 8b flange 40) has a tapered configuration such that said first thickness (Fig. F, see below) is greater than said second thickness (Fig. F, see below). Ingram et al. further teaches that the segment portions 43 of flange 40 are a thickness that will allow for easier deflection and reducing application force (Col.  4 lines 4-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grussen and made the flexible retention member having a first thickness that is greater than a second thickness, as taught by Ingram et al., for the purpose of allowing the flexible retention member to deflect easier and reduce the required force applied. 

    PNG
    media_image6.png
    270
    351
    media_image6.png
    Greyscale

Figure F: Examiner Annotated Fig, 8b of Ingram et al.
Regarding claim 10, see the above §112 discussion above which is incorporated herein. Grussen in view of Ingram further teaches the closure in accordance with claim 9 (see above). Grussen and Ingram, as applied above, teach all of the limitations of the claims except for the explicit disclosure that said first thickness is between about 1.3 and about 4 times greater than said second thickness. However, in paragraph 0066 of the specification, the applicant does not disclose any criticality to the claimed range or proportion.  Further, the claimed proportion is a result effective variable that a person of ordinary skill in the art would have motivated to optimize by performing routine experimentations. The claimed range and proportion would affect how easily the flexible retention member deflects and the application force required. Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified the first and second thickness of the flexible retention member to have the claimed proportion and range between about 1.3 and 4, because it is merely a workable and/or optimal value that could be found through routine experimentation.  (see MPEP 2144.05) 
Regarding claim 18, Grussen discloses the closure in accordance with claim 3 (see above). Grussen fails to disclose in which said interior surface (Fig. 5 inner surface of ring 2) of said skirt [[(50B)]] (Fig. 4 ring 2) includes at least one frustoconical reinforcement portion confronting said flexible retention member (Fig. 1 lock-lugs 7) in its deflected configuration (Fig. 4).
However, Ingram et al. teaches a closure (Fig. 1 closure 32) for a container (Fig. 1 container 30) that has flexible retention member (Fig. 8a and 8b flange 40) connected to a skirt (Fig. 8b tamper indicating band 35) with a frustoconical reinforcement portion in said interior surface (Fig. 8a and 8b inner inclined surface 45).  Ingram et al. further teaches said interior surface (Fig. 8a and 8b inner inclined surface 45) engages the flexible retention member (Fig. 22 flange 40 engages surface 45; Col. 4 lines 16-23). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Grussen and made the interior surface include a frustoconical reinforcement portion, as taught by Ingram et al., for the purpose of providing support to the flexible retention member as it flexes from the undeflected position to the deflected position. The frustoconical reinforcement portion would reduce the likelihood of the flexible retention member from breaking due to over flexing. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grussen in view of Yost (U.S. Patent 5452818). 
Regarding claim 16, Grussen further discloses the closure in accordance with claim 3 (see above). Grussen fails to disclose that said closure is unitarily molded from polypropylene or polyethylene. 
However, Yost teaches a one-piece closure (Fig. 1 closure 10) for a container (Fig. 1 container 12) made of materials including polypropylene, low and high density polyethylene (Col.  4 line 66 - Col. 5 line 7). Yost further teaches that polypropylene is an extremely resilient material, can be repeatedly flexed without losing its original dimensions, and can withstand repeated high temperatures (Col. 4 line 66 - Col. 5 line 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modifies Grussen to fabricate the closure using polypropylene, as taught by Yost, for the purpose of allowing the flexible members to repeatedly flex without losing their original dimensions and be resistant to high temperatures (Col. 4 line 66 - Col. 5 line 7). 
With respect to the recitation of “unitarily molded,” this is a product by process limitation.  The claimed limitation does not define a structure that is distinguished from the end product of the invention taught by the references.  Therefore, the claim is anticipated by the teachings of  Grussen and Yost.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lenz et al. (U.S. Pub. 2017/0203890 A1) describes a closure for a container with a utensil attached inside. Bixler et al. (U.S. Patent 7344039 B2) describes a closure for a container with tapered flexible retention members. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYDNEY GRACE STREIB whose telephone number is (571)272-7477. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G.S./Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733